DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) filed 2/23/2022 wherein claims 1, 3-8, and 10-14 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered. 
Applicant argues that 112(f) should not have been invoked. The examiner respectfully disagrees. In accordance with MPEP 2181:
A.The Claim Limitation Uses the Term "Means" or "Step" or a Generic Placeholder (A Term That Is Simply A Substitute for "Means")
With respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f) does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."
	Therefore the MPEP establishes that when "means" is not explicitly recited in the claims, the claims may still invoke 112(f) if the claim uses generic placeholder like "unit for" or "system for". Notably claim 1 includes a "determination unit for", a "gaze tracking unit for", and an "image treatment system for" and thus the terms "unit for" and "system for" are considered generic placeholders. Furthermore, the examiner notes that these generic placeholders are modified by functional language only and are not modified by sufficient structure, material, or acts for performing the claimed function. Although applicant argues that the "determination unit" is modified by a "gaze tracking unit", the "gaze tracking unit" does not provide any structure to the "determination unit". Rather, providing a "gaze tracking unit" in a "determination unit" is like placing one unknown structural element within another unknown structural element. The examiner additionally notes that "gaze tracking unit" similarly is a 112(f) invoking limitation as it uses the generic placeholder "unit for" which is coupled with the functional language of "for tracking movement of a gaze direction" and is not modified by sufficient structure, material, or acts for performing the function. Therefore the claims meet the 3-prong analysis outlined in MPEP 2181 and 35 U.S.C. 112(f) is invoked. 
Applicant’s arguments with respect to the prior art rejections of the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determination unit”, “gaze tracking unit” and “image treatment system” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 3, lines 2-3 state “of the displayed image…” and line 4 states “the displayed image”. As claim 1 specifies a first displayed image and a second displayed image, it is unclear as to which of these displayed images “the displayed image” refers. 

In regard to claim 4, line 3 states “of the displayed image…” and line 4 states “the displayed image”. As claim 1 specifies a first displayed image and a second displayed image, it is unclear as to which of these displayed images “the displayed image” refers. 

In regard to claims 5-7, these claims are dependent upon a previously rejected claim and fail to rectify the situation. 

In regard to claim 10, line 2 states “the displayed image”. As claim 1 specifies a first displayed image and a second displayed image, it is unclear as to which of these displayed images “the displayed image” refers. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (EP 3029929A1) (hereinafter “Mekra”) cited in the IDS filed 4/21/2022 in view of Oba (US 2017/0129405). The referred translation of Mekra is attached. 

In regard to claim 1, Mekra discloses a camera monitoring system [¶0001; camera monitor system for a commercial vehicle] for providing to a user a view of a scene captured by a camera [¶0019; driver thus receives an image that is easy and easier to understand, and in particular the important information related to the driving situation is presented to the driver], the camera monitoring system comprising: 
	a first wide angle camera for capturing a first wide angle image of a scene [¶0058;  area is often distorted when using a camera system, i.e. e.g. B. by means of a wide-angle lens. ¶0055;  recording unit 14 contains a recording device, such as a camera or an image sensor, for capturing and recording the entire recording area. ¶0087; vision system according to the invention is used on both sides of the vehicle, then (not shown in FIGS. 1 , 4 , 7 , 10 ) corresponding additional cameras or other recording units and possibly another display unit are provided for the second side of the commercial vehicle. ¶0099; recorded images that show a distortion due to a wide-angle], 
	a second wide angle camera for capturing a second wide angle image of the scene [¶0058; area is often distorted when using a camera system, i.e. e.g. B. by means of a wide-angle lens. ¶0055;  recording unit 14 contains a recording device, such as a camera or an image sensor, for capturing and recording the entire recording area. ¶0087; vision system according to the invention is used on both sides of the vehicle, then (not shown in FIGS. 1 , 4 , 7 , 10 ) corresponding additional cameras or other recording units and possibly another display unit are provided for the second side of the commercial vehicle. ¶0099; recorded images that show a distortion due to a wide-angle], 
	a determination unit for determining an area of interest in the scene [¶0060;  area of partial recording area A is therefore of greater importance to the driver of the commercial vehicle. ¶0057; partial recording area A can be defined in such a way that it includes the side of the vehicle, at least in the direction of the rear of the vehicle], 
	an image treatment system for providing an undistorted portion, including the area of interest [¶0056; little or no distortion occurs in the partial recording area A. ¶0060; area of the partial recording area A, i.e. the area around the horizontal picture angle α, is processed by the calculation unit 17 with a constant scaling factor “n”], of each of the first wide angle image and the second wide angle image [¶0087; vision system according to the invention is used on both sides of the vehicle, then (not shown in FIGS. 1 , 4 , 7 , 10 ) corresponding additional cameras or other recording units and possibly another display unit are provided for the second side of the commercial vehicle], and 
	a display for displaying a first continuous displayed image of the first wide angle image and a second continuous displayed image of the second wide angle image [¶0041;  a display unit for the vehicle interior with a display area which has a predetermined dimension, and a calculation unit, which processes the image captured by the recording unit and feeds it to the display unit for display. ¶0087; vision system according to the invention is used on both sides of the vehicle, then (not shown in FIGS. 1 , 4 , 7 , 10 ) corresponding additional cameras or other recording units and possibly another display unit are provided for the second side of the commercial vehicle], each of the first displayed image and the second displayed image comprising the undistorted portion adjoining and continuous with at least one distorted portion [Fig.2, Fig.4; undistorted portion (20) continuous with the distorted portion (22). ¶0060-¶0061. Fig.20A through Fig.20C. ¶0087], 
	wherein each of the first wide angle image and the second wide angle image has first and second preset limits [¶0058; A horizontal picture angle ε, which results from the sum of the horizontal picture angle α and the horizontal picture angle β, is preferably in a range between 30 and 90 degrees. Fig.19A through Fig.19C; horizontal angle of view of the camera has preset limits. ¶0067; maintaining the entire horizontal angle of view ε. ¶0087. ¶0055; shot area shown (the partial shot areas A, B) can be appropriately cut out of the whole shot area] and each of the first displayed image and the second displayed image has first and second opposed borders [Fig.2; display area (16) with left and right borders. ¶0015-¶0016; display unit for the vehicle interior with a display area having a predetermined size or width. Has resolution (number of pixels). ¶0055; A display area 16 of the display unit 15 is shown in FIG.2. The dimensions (its display area) of the display area 16 are predetermined, i.e. limited. ¶0087], the at least one distorted portion being interposed between the undistorted portion and a respective one of the first and second borders [Fig.2, Fig.4, Fig.20A through Fig.20C and corresponding disclosures], the display being configured to display the first preset limit at the first border and the second preset limit at the second border independently of a position of the area of interest [Fig.19A through Fig.19C, Fig.20A through Fig.20C; left and right image edges remain the same despite area A' changing. ¶0027; size of the partial recording area, which corresponds to the partial image that is not compressed, is constant, and the imaging function is dependent on the position of the rear edge (HK) relative to the vehicle during the driving situation... always displays the rear edge in the uncompressed partial image as the trailer swings out by dynamically shifting the partial recording area that corresponds to the partial image that is not compressed. ¶0079; Depending on the (specific) driving situation, the vision system is designed to use a specific imaging function, while maintaining the horizontal angle of view ε].
	Mekra does not explicitly disclose the determination unit comprises a gaze tracking unit for tracking movement of a gaze direction of the user. However Oba discloses, 
	a determination unit for determining an area of interest in the scene, the determination unit comprises a gaze tracking unit for tracking movement of a gaze direction of the user [¶0087-¶0088; driver image capture unit 12 is provided in front of the driver DR or in the direction in which the mirror unit 55 is installed, for example, to enable determination of properties such as the head position, head orientation (corresponding to the orientation of the face), and line of sight orientation of the driver DR... predetermined display change communication operations, on the basis of properties such as the head position, head orientation, and line of sight orientation of the driver, as well as movement of the position and orientation. ¶0094; driver movement determination unit 21 conducts facial recognition of the driver on the basis of an image signal supplied from the driver image capture unit 12, for example, and determines the position of the recognized face, the orientation of the face (corresponding to the orientation of the head), and the orientation of the line of sight].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Mekra with the eye tracking as disclosed by Oba in order to adapt a region of interest in the displayed image according to user movement, thereby allowing a driver to check the surroundings of the vehicle in an adaptive and improved manner [Oba Abstract, ¶0011, ¶0119-¶0120, ¶0157-¶0158].	
	Mekra discloses a camera monitoring system for a vehicle. One or more wide angle cameras are used to capture wide angle images of the vehicle's rear side regions. A region of importance ("area of interest") in a captured image is determined wherein the region of importance is processed differently from the areas outside this region of importance. Specifically, a display image is generated wherein a portion of the display image containing the region of importance is processed such that there is little to no distortion in this area while the area outside the region of importance is processed such that the region is distorted. Mekra discloses that the overall horizontal field of view may be constant while the region of importance location is adapted. For example, Fig.19A through Fig.19C show how a region of importance (horizontal angle of view α within entire horizontal field of view) adapts as the vehicle's position changes. Fig.20A through Fig.20C show the corresponding display images wherein the limits of the horizontal field of view are displayed at the display image borders and remain constant despite the region of importance changing. 
	The examiner notes that the claimed "display" that displays two images is interpreted as two separate displays as part of one display system, as this is the disclosure for the claimed invention [¶0056-¶0062]. Mekra discloses this feature. Specifically Mekra discloses in ¶0087 that the invention can be used on both sides of the vehicle wherein such an implementation would result in another camera on the other side of the vehicle and an additional display. Therefore one of ordinary skill in the art would readily appreciate that Mekra discloses the claimed "second camera" and "display.... for displaying the first... image... and a second... image", as it is apparent that a camera system can be on the other side of the vehicle wherein the display can comprise two displays for respectively displaying the images generated for each side of the vehicle. 
	Oba (like Mekra ) discloses capturing images of a vehicle's surroundings and displaying them to a driver of the vehicle via a display device. Oba additionally discloses the display images are such that a region of importance is processed differently from a region of unimportance. As disclosed by Oba, the driver's eyes/head position can be monitored and the displayed image is adapted based thereon so that a monitor image area containing image data of importance to the driver (similar to Mekra's region of importance) is processed differently than non-monitor image areas, which are areas determined to be of less importance based on the driver's line of sight. Although Mekra discloses a variety of ways to set the area of importance and that the area of importance may change over time, Mekra does not explicitly disclose that a driver's eyes are tracked. Oba cures this deficiency as Oba discloses that a region of interest relative to a side mirror display is set and subsequently adapted according to head/eye movements of a user, thus allowing a user to view image regions as desired. Thus one of ordinary skill in the art would readily recognize Oba provides an improved way to set the region of importance for the system of Mekra, as Oba suggests eye-tracking is an effective way to determine as to where on a side display an operator is currently viewing and determine this region as an area of importance.  

In regard to claim 3, Mekra in view of Oba discloses the camera monitoring system of claim 1. Mekra further discloses, 
	wherein the undistorted portion has a first average magnification factor along a first direction of the displayed image and a second average magnification factor along a second direction, orthogonal to the first direction, of the displayed image [¶0048. ¶0089-¶0092. Fig.20A through Fig.20C]. 

In regard to claim 4, Mekra in view of Oba discloses the camera monitoring system of claim 1. Mekra further discloses, 
	wherein the undistorted portion has a first average magnification factor along a first direction of the displayed image and a second average magnification factor along a second direction, orthogonal to the first direction, of the displayed image [¶0048. ¶0089-¶0092. Fig.20A through Fig.20C], the first and second average magnification factors being substantially equal to each other [¶0017, ¶0060, ¶0068, Fig.2, Fig.5, Fig.20A through Fig.20C], and wherein the first and second borders are spaced away from each other along the second direction, and are preferably substantially parallel to the first direction [Fig.2, Fig.5, Fig.20A through Fig.20C].

In regard to claim 5, Mekra in view of Oba discloses the camera monitoring system of claim 3. Mekra further discloses, 
	wherein the distorted portion has a primary average magnification factor along the first direction and a secondary average magnification factor along the second direction [¶0048. ¶0089-¶0092, Fig.2, Fig.5, Fig.20A through Fig.20C], the primary average magnification factor being substantially equal to the first average magnification factor [Fig.2, Fig.5, Fig.20A through Fig.20C; vertical scaling/magnification of areas A/B appear to be the same], the secondary average magnification factor being less than the second average magnification factor [Fig.2, Fig.5, Fig.20A through Fig.20C; horizontal scaling/magnification of areas A/B is such that regions B, B' are compressed more than regions A, A'].

In regard to claim 6, Mekra in view of Oba discloses the camera monitoring system of claim 3. Mekra further discloses, 
	wherein, for the displayed distorted portion, the undistorted portion has an interface edge in contact with the distorted portion, the interface edge extending along the first direction [Fig.2, Fig.5, Fig.20A through Fig.20C].

In regard to claim 7, Mekra in view of Oba discloses the camera monitoring system of claim 3. Mekra further discloses, 
	wherein the first average magnification factor is comprised between 0.2 and 1.0 [¶0017, ¶0097].

In regard to claim 8, Mekra in view of Oba discloses the camera monitoring system of claim 1. Mekra in view of Oba further discloses, 
	wherein the determination unit comprises a head tracking unit for tracking movement of a head of the user [Oba ¶0094; driver movement determination unit 21, on the basis of an image signal supplied from the driver image capture unit 12, detects the head position of the driver, and determines the movement direction and movement magnitude of the head position of the driver. Oba ¶0106-¶0107; display controller 20, on the basis of an image signal supplied from the driver image capture unit 12, determines the driver's head position].
	See claim 1 for elaboration on Oba. See claim 1 for motivation to combine.
 
In regard to claim 10, Mekra in view of Oba discloses the camera monitoring system of claim 1. Mekra in view of Oba further discloses,
	wherein the display is configured for displacing the undistorted portion in the displayed image depending on the position of the area of interest in the scene [Mekra Fig.2, Fig.5, Fig.20A through Fig.20C. Oba Fig.13, Fig.14. Oba ¶0112-¶0115].
	See claim 1 for elaboration on Oba. See claim 1 for motivation to combine.

In regard to claim 12, Mekra discloses an automotive vehicle comprising a camera monitoring system [¶0001; camera monitor system for a commercial vehicle] for providing to a user a view of a scene captured by a camera [¶0019; driver thus receives an image that is easy and easier to understand, and in particular the important information related to the driving situation is presented to the driver], the camera monitoring system comprising: 
	a first wide angle camera for capturing a first wide angle image of a scene [¶0058;  area is often distorted when using a camera system, i.e. e.g. B. by means of a wide-angle lens. ¶0055;  recording unit 14 contains a recording device, such as a camera or an image sensor, for capturing and recording the entire recording area. ¶0087; vision system according to the invention is used on both sides of the vehicle, then (not shown in FIGS. 1 , 4 , 7 , 10 ) corresponding additional cameras or other recording units and possibly another display unit are provided for the second side of the commercial vehicle. ¶0099; recorded images that show a distortion due to a wide-angle], 
	a second wide angle camera for capturing a second wide angle image of the scene [¶0058; area is often distorted when using a camera system, i.e. e.g. B. by means of a wide-angle lens. ¶0055;  recording unit 14 contains a recording device, such as a camera or an image sensor, for capturing and recording the entire recording area. ¶0087; vision system according to the invention is used on both sides of the vehicle, then (not shown in FIGS. 1 , 4 , 7 , 10 ) corresponding additional cameras or other recording units and possibly another display unit are provided for the second side of the commercial vehicle. ¶0099; recorded images that show a distortion due to a wide-angle], 
	a determination unit for determining an area of interest in the scene [¶0060;  area of partial recording area A is therefore of greater importance to the driver of the commercial vehicle. ¶0057; partial recording area A can be defined in such a way that it includes the side of the vehicle, at least in the direction of the rear of the vehicle],
	an image treatment system for providing an undistorted portion, including the area of interest [¶0056; little or no distortion occurs in the partial recording area A. ¶0060; area of the partial recording area A, i.e. the area around the horizontal picture angle α, is processed by the calculation unit 17 with a constant scaling factor “n”], of each of the first wide angle image and the second wide angle image [¶0087; vision system according to the invention is used on both sides of the vehicle, then (not shown in FIGS. 1 , 4 , 7 , 10 ) corresponding additional cameras or other recording units and possibly another display unit are provided for the second side of the commercial vehicle], and 
	a display for displaying a first continuous displayed image of the first wide angle image and a second continuous displayed image of the second wide angle image [¶0041;  a display unit for the vehicle interior with a display area which has a predetermined dimension, and a calculation unit, which processes the image captured by the recording unit and feeds it to the display unit for display. ¶0087; vision system according to the invention is used on both sides of the vehicle, then (not shown in FIGS. 1 , 4 , 7 , 10 ) corresponding additional cameras or other recording units and possibly another display unit are provided for the second side of the commercial vehicle], each of the first displayed image and the second displayed image comprising the undistorted portion adjoining and continuous with at least one distorted portion [Fig.2, Fig.4; undistorted portion (20) continuous with the distorted portion (22). ¶0060-¶0061. Fig.20A through Fig.20C. ¶0087], 
	wherein each of the first wide angle camera and the second wide angle camera are oriented toward a rear of the vehicle, [Fig.1; recording device (14) oriented towards the rear. ¶0087]  the display comprising a display surface on which the displayed image is presented [¶0016-¶0019], the display surface being positioned in a field of view of a driver of the vehicle [¶0055; calculation unit 17 is arranged with the display unit 15 in the driver's cab of the utility vehicle. ¶0060], and 
	wherein each of the first wide angle image and the second wide angle image has first and second preset limits [¶0058; A horizontal picture angle ε, which results from the sum of the horizontal picture angle α and the horizontal picture angle β, is preferably in a range between 30 and 90 degrees. Fig.19A through Fig.19C; horizontal angle of view of the camera has preset limits. ¶0067; maintaining the entire horizontal angle of view ε. ¶0087. ¶0055; shot area shown (the partial shot areas A, B) can be appropriately cut out of the whole shot area] and each of the first displayed image and the second displayed image has first and second opposed borders [Fig.2; display area (16) with left and right borders. ¶0015-¶0016; display unit for the vehicle interior with a display area having a predetermined size or width. Has resolution (number of pixels). ¶0055; A display area 16 of the display unit 15 is shown in FIG.2. The dimensions (its display area) of the display area 16 are predetermined, i.e. limited. ¶0087], the at least one distorted portion being interposed between the undistorted portion and a respective one of the first and second borders [Fig.2, Fig.4, Fig.20A through Fig.20C and corresponding disclosures], the display being configured to display the first preset limit at the first border and the second preset limit at the second border independently of a position of the area of interest [Fig.19A through Fig.19C, Fig.20A through Fig.20C; left and right image edges remain the same despite area A' changing. ¶0027; size of the partial recording area, which corresponds to the partial image that is not compressed, is constant, and the imaging function is dependent on the position of the rear edge (HK) relative to the vehicle during the driving situation... always displays the rear edge in the uncompressed partial image as the trailer swings out by dynamically shifting the partial recording area that corresponds to the partial image that is not compressed. ¶0079; Depending on the (specific) driving situation, the vision system is designed to use a specific imaging function, while maintaining the horizontal angle of view ε].
	Mekra does not explicitly disclose the determination unit comprises a gaze tracking unit for tracking movement of a gaze direction of the user. However Oba discloses, 
	a determination unit for determining an area of interest in the scene, the determination unit comprises a gaze tracking unit for tracking movement of a gaze direction of the user [¶0087-¶0088; driver image capture unit 12 is provided in front of the driver DR or in the direction in which the mirror unit 55 is installed, for example, to enable determination of properties such as the head position, head orientation (corresponding to the orientation of the face), and line of sight orientation of the driver DR... predetermined display change communication operations, on the basis of properties such as the head position, head orientation, and line of sight orientation of the driver, as well as movement of the position and orientation. ¶0094; driver movement determination unit 21 conducts facial recognition of the driver on the basis of an image signal supplied from the driver image capture unit 12, for example, and determines the position of the recognized face, the orientation of the face (corresponding to the orientation of the head), and the orientation of the line of sight].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle disclosed by Mekra with the eye tracking as disclosed by Oba in order to adapt a region of interest in the displayed image according to user movement, thereby allowing a driver to check the surroundings of the vehicle in an adaptive and improved manner [Oba Abstract, ¶0011, ¶0119-¶0120, ¶0157-¶0158].	
	See claim 1 for elaboration on Mekra and Oba.  

In regard to claim 13, Mekra in view of Oba discloses the automotive vehicle of claim 12. Mekra further discloses, 
	comprising a tractor and a trailer [¶0054; commercial vehicle 10 with a trailer], wherein the determination unit comprises a trailer tracking unit for tracking a position of the trailer relatively to the tractor [¶0084; sensors can record driving-specific characteristics, such as speed, steering angle, articulation angle of the trailer relative to the commercial vehicle, articulation angle of the trailer relative to the (commercial) vehicle. ¶0093-¶0095].

In regard to claim 14, this claim is drawn to a method performing functions of the camera monitoring system of claim 1 where in claim 14 contains the same limitations as claim 1 and is therefore rejected upon the same basis.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (EP 3029929A1) (hereinafter “Mekra”) cited in the IDS filed 4/21/2022 in view of Oba (US 2017/0129405) in view of Nutsch et al. (US 2013/0278715) (hereinafter Nutsch). 

In regard to claim 11, Mekra in view of Oba discloses the camera monitoring system of claim 1. Neither Mekra nor Oba explicitly disclose refreshing the wide angle image at a predetermined frequency. However Nutsch discloses, 
	wherein the wide angle camera [¶0029; various cameras 504 are placed, mounted, embedded or distributed around the roof rack 502... front and rear have wide angle lens] is configured for refreshing the wide angle image at a predetermined frequency [¶0033-¶0034; camera 700 is capable of 2452×2056 resolution, as well as capturing 9 frames per second at full resolution... frame rate of other cameras may be more than or less than nine frames per second. In particular embodiments, the frame rate may be so high that it is considered video. Additionally, in particular embodiments, the frame rate may depend on a speed of a vehicle in which the camera is located—dynamically adjusting to faster rates as speed increases and/or slower rates as the speed decreases].
	It would  have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Mekra in view of Oba with the set refresh rates as disclosed by Nutsch in order to allow for appropriate image capturing speed depending on operating conditions [Nutsch ¶0033-¶0034]. As disclosed by Nutsch, predetermined frame rates for cameras can be used and selective adaptively depending on needs and requirements of the vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        July 15, 2022